                 Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 1 of 8




 1

 2

 3                                                           THE HONORABLE JAMES L. ROBART

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 9

10

11        DAVID DENNIS, individually and on            Case No. 3:19-cv-05165-JLR
          behalf of all others similarly situated,
12
                               Plaintiff,              ORDER OF PRELIMINARY APPROVAL OF
13                                                     SETTLEMENT
                 v.
14
          AMERIGROUP WASHINGTON, INC., a
15        Washington corporation,

16                             Defendant.

17

18                                     PRELIMINARY APPROVAL ORDER

19              The Plaintiff has moved for preliminary approval of a proposed class settlement which

20   would resolve the Plaintiff’s class-action claims brought under the Telephone Consumer

21   Protection Act, 47 U.S.C. § 227, et seq. Upon consideration of the motion, the Settlement

22   Agreement, and the exhibits thereto, the Court GRANTS preliminary approval of the Settlement,

23   finding specifically as follows. 1

24

25
     1
      Unless otherwise defined herein, all terms used in this Order that are defined terms in the
26
     Settlement Agreement have the same meaning as set forth in the Settlement Agreement.

         ORDER
         CASE NO. 3:19-CV-05165-JLR
              Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 2 of 8




 1
                                                I.      Jurisdiction
 2
              1.       The Court preliminarily finds that it has jurisdiction over the subject matter of this
 3
     action and personal jurisdiction over the parties and the members of the Settlement Class
 4
     described below.
 5
                              II.    Class Representative and Class Counsel
 6
             2.       The Court preliminarily appoints Plaintiff David Dennis as Class Representative.
 7
             3.       Under Rule 23(g), the following attorneys and firms are preliminarily appointed as
 8
     Class Counsel:
 9

10    Daniel M. Hutchinson
      LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
11    275 Battery Street, 29th Floor
      San Francisco, California 94111-3339
12    Telephone: (415) 956-1000

13    Gary M. Klinger
      MASON LIETZ & KLINGER, LLP
14    227 W. Monroe Street, Suite 2100
      Chicago, Illinois 60606
15    Telephone: (202) 975-0477

16
                                       III.    Rule 23 Requirements
17
              4.       The Court preliminarily finds that the prerequisites for a class action under Federal
18
     Rules of Civil Procedure 23(a) have been satisfied in that: (a) the number of Settlement Class
19
     Members is so numerous that joinder of all members thereof is impracticable; (b) there are
20
     questions of law and fact common to the Settlement Class Members; (c) the claims of the class
21
     representative are typical of the claims of the Settlement Class Members; (d) the class
22
     representative will fairly and adequately represent the interests of the Settlement Class Members
23
              5.       The Court further preliminarily finds that the prerequisites for class certification
24
     under Rule 23(b)(3) have been satisfied in that (A) questions of law and fact common to the
25
     Settlement Class Members predominate over any questions affecting only individual Settlement
26
      ORDER
      CASE NO. 3:19-CV-05165-JLR                        -2-
             Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 3 of 8




 1
     Class Members; and (B) a class action is superior to other available methods for the fair and
 2
     efficient adjudication of the controversy.
 3
                                  IV.   Preliminary Approval of the Settlement
 4
             6.       Pursuant to the Settlement Agreement, the Defendant has agreed to pay a
 5
     Settlement Fund consisting of $100 for each wrong number code in Defendant’s and/or its
 6
     vendors’ records, for a total of at least $541,800 (Five Hundred Forty-one Thousand Eight
 7
     Hundred Dollars), and Settlement Costs consisting of (i) an award of attorneys’ fees and costs to
 8
     Class Counsel; (ii) an incentive award to Plaintiff; and all costs of the Settlement Administrator.
 9
     Class Members who have submitted a valid claim will receive a pro-rata share of the Settlement
10
     Fund.
11
             7.       Having considered the motion for preliminary approval, the Settlement
12
     Agreement, and the exhibits thereto, the Court preliminarily finds that the Settlement is fair,
13
     adequate, reasonable, and in the best interests of the Settlement Class. This finding is supported
14
     by, among other things, the complex legal and factual posture of the Action, the fact that the
15
     Settlement is the result of arms’ length negotiations presided over by a neutral mediator, and the
16
     settlement benefits being made available to Settlement Class Members.
17
                                        V.    Notice and Administration
18
             8.       The Court appoints KCC to perform the functions and duties of the Settlement
19
     Administrator set forth in the Settlement Agreement – including effectuating the Notice Plan –
20
     and to provide such other administration services as are reasonably necessary to facilitate the
21
     completion of the Settlement.
22
             9.        The Court has carefully considered the notice program set forth in the Settlement
23
     Agreement. The Court finds that the notice program constitutes the best notice practicable under
24
     the circumstances and satisfies fully the requirements of Rule 23(c)(2), and the requirements of
25
     due process.
26
     ORDER
     CASE NO. 3:19-CV-05165-JLR                       -3-
             Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 4 of 8




 1
             10.      The Court thus approves the notice program and the form, content, and
 2
     requirements of the Notice described in and attached as exhibits to the Settlement Agreement.
 3
     The Settlement Administrator shall cause the Notice Plan to be completed on or before December
 4
     4, 2020. Class Counsel shall, prior to the Final Approval Hearing, file with the Court a declaration
 5
     executed by the Settlement Administrator attesting to the timely completion of the notice
 6
     program.
 7
             11.      All costs of providing Notice to the Settlement Class, processing Claim Forms,
 8
     and administering distributions from the Settlement Fund shall be paid out of the Settlement Fund,
 9
     as provided by the Settlement Agreement.
10
                                    VI.     Claims and Exclusions
11
             12.      Each and every member of the Settlement Class shall be bound by all
12
     determinations and orders pertaining to the Settlement, including the release of all claims to the
13
     extent set forth in the Settlement Agreement, unless such persons request exclusion from the
14
     Settlement in a timely and proper manner, as hereinafter provided.
15
             13.      A member of the Settlement Class wishing to file a claim or to request exclusion
16
     (or “opt-out”) from the Settlement shall mail the request in written form, by first class mail,
17
     postage prepaid, and must be received no later than February 11, 2021 by the Settlement
18
     Administrator at the address specified in the Notice.
19
             14.      Members of the Settlement Class who timely request exclusion from the
20
     Settlement will relinquish their rights to benefits under the Settlement and will not release any
21
     claims against the Defendant or any of the other Released Parties.
22
             15.      All Settlement Class Members who do not timely and validly request exclusion
23
     shall be so bound by all terms of the Settlement Agreement and by the Final Approval Order and
24
     Judgment even if they have previously initiated or subsequently initiate individual litigation or
25
     other proceedings against the Defendant or any of the other Released Parties.
26
     ORDER
     CASE NO. 3:19-CV-05165-JLR                      -4-
             Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 5 of 8




 1
             16.      The Settlement Administrator will promptly provide all Parties with copies of any
 2
     exclusion requests, and Plaintiff shall file a list of all persons who have validly opted-out of the
 3
     Settlement with the Court prior to the Final Approval Hearing.
 4
                                              VII.    Objections
 5
             17.      Any Settlement Class Member who does not file a timely request for exclusion,
 6
     but who wishes to object to approval of the proposed Settlement, to the award of attorneys’ fees
 7
     and expenses, or to the compensation award to the Class Representative must submit to the
 8
     Settlement Administrator a written objection. The Court will consider objections to the
 9
     Settlement, to the award of attorneys’ fees and expenses, or to the compensation award to the
10
     Class Representative only if, on or before February 11, 2021 such objections and any supporting
11
     papers are filed in writing with the Clerk of this Court and served on the Settlement Administrator.
12
             18.      A Settlement Class Member who has timely filed a written objection as set forth
13
     above may appear at the Final Approval Hearing in person or through counsel to be heard orally
14
     regarding their objection. It is not necessary, however, for a Settlement Class Member who has
15
     filed a timely objection to appear at the Final Approval Hearing. No Settlement Class Member
16
     wishing to be heard orally in opposition to the approval of the Settlement and/or the request for
17
     attorneys’ fees and expenses and/or the request for a compensation award to the Class
18
     Representative will be heard unless that person has filed a timely written objection as set forth
19
     above. No non-party, including members of the Settlement Class who have timely opted-out of
20
     the Settlement, will be heard at the Final Approval Hearing.
21
             19.      Any member of the Settlement Class who does not opt out or make an objection
22
     to the Settlement in the manner provided herein shall be deemed to have waived any such
23
     objection by appeal, collateral attack, or otherwise, and shall be bound by the Settlement
24
     Agreement, the releases contained therein, and all aspects of the Final Approval Order and
25
     Judgment.
26
     ORDER
     CASE NO. 3:19-CV-05165-JLR                       -5-
             Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 6 of 8




 1
          VIII. Application for an Award of Attorneys’ Fees, Costs and an Incentive Award.
 2
             20.      Any application for a compensation award to the Class Representative as well as
 3
     any application for an award of attorneys’ fees and expenses must be filed on or before December
 4
     14, 2020.
 5
                                         IX.     Final Approval Hearing
 6
             21.      A Final Approval Hearing is will be held before the Court on March 23, 2021 for
 7
     the following purposes:
 8
                     (a)      to finally determine whether the requirements of Federal Rules of Civil
 9
            Procedure 23(a) and (b) are met;
10
                     (b)      to determine whether the Settlement is fair, reasonable and adequate, and
11
            should be approved by the Court;
12
                     (c)      to determine whether the judgment as provided under the Settlement
13
            Agreement should be entered, including a bar order prohibiting Settlement Class Members
14
            from further pursuing claims released in the Settlement Agreement;
15
                     (d)      to consider the application for an award of attorneys’ fees and expenses of
16
            Class Counsel;
17
                     (e)      to consider the application for an compensation award to the Class
18
            Representative;
19
                     (f)      to consider the distribution of the Settlement Benefits under the terms of the
20
            Settlement Agreement; and
21
                     (g)      to rule upon such other matters as the Court may deem appropriate.
22
             22.      On or before twenty-one (21) days prior to the Final Approval Hearing, Class
23
     Counsel shall file and serve (i) a motion for final approval.
24
             23.      The Final Approval Hearing may be postponed, adjourned, transferred or
25
     continued by order of the Court without further notice to the Settlement Class. At, or following,
26
     ORDER
     CASE NO. 3:19-CV-05165-JLR                         -6-
              Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 7 of 8




 1
     the Final Approval Hearing, the Court may enter a Final Approval Order and Judgment in
 2
     accordance with the Settlement Agreement that will adjudicate the rights of all class members.
 3
              24.      For clarity, the deadlines the Parties shall adhere to are as follows:
 4
     Class Notice completed by:                      December 4, 2020
 5
     Incentive Award and Fee Application:            December 14, 2020
 6
     Objection/Exclusion Deadline:                   February 11, 2021
 7
     Claim Deadline:                                 February 11, 2021
 8
     Final Approval Submissions:                     March 2, 2021
 9
     Final Approval Hearing:                         March 23, 2021 at 9:00 AM
10
              25.      Settlement Class Members do not need to appear at the Final Approval Hearing or
11
     take any other action to indicate their approval.
12
                                              X.      Further Matters
13
              26.      All discovery and other pretrial proceedings in the Action are stayed and
14
     suspended until further order of the Court except such actions as may be necessary to implement
15
     the Settlement Agreement and this Order.
16
              27.      In the event that the Settlement Agreement is terminated under the terms of the
17
     Settlement Agreement, or for any reason whatsoever the approval of it does not become final and
18
     no longer subject to appeal, then: (i) the Settlement Agreement shall be null and void, including
19
     any provisions related to the award of attorneys’ fees and expenses, and shall have no further
20
     force and effect with respect to any party in this Action, and shall not be used in this Action or in
21
     any other proceeding for any purpose; (ii) all negotiations, proceedings, documents prepared, and
22
     statements made in connection therewith shall be without prejudice to any person or party hereto,
23
     shall not be deemed or construed to be an admission by any party of any act, matter, or
24
     proposition, and shall not be used in any manner of or any purpose in any subsequent proceeding
25
     in this Action or in any other action in any court or other proceeding, provided, however, that the
26
      ORDER
      CASE NO. 3:19-CV-05165-JLR                         -7-
             Case 3:19-cv-05165-JLR Document 94 Filed 11/13/20 Page 8 of 8




 1
     termination of the Settlement Agreement shall not shield from subsequent discovery any factual
 2
     information provided in connection with the negotiation of this Settlement Agreement that would
 3
     ordinarily be discoverable but for the attempted settlement; (iii) this Order shall be vacated; and
 4
     (iv) any party may elect to move the Court to implement the provisions of this paragraph, and
 5
     none of the non-moving parties (or their counsel) shall oppose any such motion.
 6
             28.      The Court retains jurisdiction to consider all further matters arising out of or
 7
     connected with the Settlement.
 8
            United States District Court IT IS SO ORDERED.
 9
            Dated this 13th day of November, 2020.
10



                                                           A
11

12

13                                                         The Honorable James L. Robart
                                                           U.S District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER
     CASE NO. 3:19-CV-05165-JLR                      -8-
